Citation Nr: 0517149	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for agoraphobia.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of pneumonia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1968.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., denying service connection for agoraphobia 
and determining that new and material evidence had not been 
submitted to warrant reopening the veteran's claim of 
entitlement to service connection for residuals of pneumonia.  

The Board issued a decision in May 2002 denying the claims on 
appeal.  The veteran appealed that decision, and the United 
States Court of Appeals for Veterans Claims (Court) issued a 
January 2005 Order requiring the Board to remand the case for 
additional development, as addressed further in the body of 
this remand, below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.   See also, 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).  The law requires VA to 
inform claimants of the evidence needed to substantiate their 
claims, what specific evidence they are responsible for 
obtaining, and what specific evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a).  VA regulations also specify 
that VA will notify claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b).  In this case, the 
veteran was afforded development letters that variously 
instructed him as to development that was required, and 
assistance to be afforded him by VA, in furtherance of his 
claims.  However, these development letters were issued in 
June 1998, April 1999, September 1999, and November 1999, all 
prior to enactment of the VCAA.  Hence, a VCAA letter 
informing the veteran of notice and assistance to be afforded 
him pursuant to the VCAA was never sent to the veteran.  

The Court in its January 2005 Order concluded that the VA had 
failed both to inform the veteran what evidence was necessary 
to substantiate his claims on appeal, what information and 
evidence VA would seek to obtain, and what information and 
evidence the veteran would be expected to obtain, in 
furtherance of his claim.  Accordingly, remand to the RO is 
necessary to afford that notice and assistance in developing 
the veteran's claims.  The Board cannot fix this matter in 
the first instance.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  As such, the 
RO must provide a VCAA notice letter 
which notifies the veteran of the 
specific evidence needed to support his 
claim of entitlement to service 
connection for agoraphobia, his request 
to reopen a claim of entitlement to 
service connection for residuals of 
pneumonia, and the underlying claim for 
entitlement to service connection for 
residuals of pneumonia as a merits-based 
adjudication.  The letter must (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the appealed claims; (2) 
notify him of the specific information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request that he 
provide any evidence in his possession 
that pertains to the claim that has not 
been previously associated with the 
claims folder.  Any responses received 
should be associated with the claims 
folder.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issues on appeal.  If a 
complete grant of the benefits sought is 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




